 
 
I 
108th CONGRESS
2d Session
H. R. 5139 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Ms. Herseth introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To enhance and provide to the Oglala Sioux Tribe and Angostura Irrigation Project certain benefits of the Pick-Sloan Missouri River basin program. 
 
 
1.Short titleThis Act may be cited as the Oglala Sioux Tribe Angostura Irrigation Project Modernization and Development Act. 
2.FindingsCongress finds that— 
(1)Congress approved the Pick-Sloan Missouri River basin program by passing the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (33 U.S.C. 701–1 et seq.)— 
(A)to promote the economic development of the United States; 
(B)to provide for irrigation in regions north of Sioux City, Iowa; 
(C)to protect urban and rural areas from devastating floods of the Missouri River; and 
(D)for other purposes; 
(2)the Angostura Unit— 
(A)is a component of the Pick-Sloan program; and 
(B)provides for— 
(i)irrigation of 12,218 acres of productive farm land in South Dakota; and 
(ii)substantial recreation and fish and wildlife benefits; 
(3)the Commissioner of Reclamation has determined that— 
(A)the national economic development benefits from irrigation at the Angostura Unit total approximately $3,410,000 annually; and 
(B)the national economic development benefits of recreation at Angostura Reservoir total approximately $7,100,000 annually; 
(4)the Angostura Unit impounds the Cheyenne River 20 miles upstream of the Pine Ridge Indian Reservation in South Dakota; 
(5) 
(A)the Reservation experiences extremely high rates of unemployment and poverty; and 
(B)there is a need for economic development on the Reservation; 
(6)the national economic development benefits of the Angostura Unit do not extend to the Reservation; 
(7)the Angostura Unit may be associated with negative affects on water quality and riparian vegetation in the Cheyenne River on the Reservation; 
(8)modernization of the irrigation facilities at the Angostura Unit would— 
(A)enhance the national economic development benefits of the Angostura Unit; and 
(B)result in improved water efficiency and environmental restoration benefits on the Reservation; and 
(9)the establishment of a trust fund for the Oglala Sioux Tribe would— 
(A)produce economic development benefits for the Reservation comparable to the benefits produced at the Angostura Unit; and 
(B)provide resources that are necessary for restoration of the Cheyenne River corridor on the Reservation. 
3.DefinitionsIn this Act: 
(1)Angostura UnitThe term Angostura Unit means the irrigation unit of the Angostura irrigation project developed under the Act of August 11, 1939 (16 U.S.C. 590y et seq.). 
(2)FundThe term Fund means the Oglala Sioux Tribal Development Trust Fund established by section 201(a). 
(3)Pick-Sloan programThe term Pick-Sloan program means the Pick-Sloan Missouri River basin program approved under the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (33 U.S.C. 701–1 et seq.). 
(4)PlanThe term plan means the development plan developed by the Tribe under section 201(f). 
(5)ReservationThe term Reservation means the Pine Ridge Indian Reservation in the State. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)TribeThe term Tribe means the Oglala Sioux Tribe of South Dakota. 
(8)Tribal CouncilThe term Tribal Council means the governing body of the Tribe. 
IModernization 
101.Modernization of facilities at Angostura Unit 
(a)In generalThe Secretary shall carry out the modernization and improvement of the facilities at the Angostura Unit as described in the Improved Efficiencies Alternative included in the report entitled Final Environmental Impact Statement, Angostura Unit Contract Negotiation and Water Management (August 2002). 
(b)NonreimbursabilityThe cost of the modernization and improvement of the facilities at the Angostura Unit shall be carried out on a nonreimbursable basis. 
102.Delivery of water to Pine Ridge Indian ReservationThe Secretary shall provide for the delivery of the water saved through the modernization and improvement of the facilities of the Angostura Unit to be used for fish and wildlife purposes and environmental restoration on the Reservation. 
103.Authorization of appropriationsThere is authorized to be appropriated to carry out section 101 $4,660,000, to remain available until expended. 
IIDevelopment 
201.Oglala Sioux Tribal Development Trust Fund 
(a)Oglala Sioux Tribal Development Trust FundThere is established in the Treasury of the United States a fund to be known as the Oglala Sioux Tribal Development Trust Fund, consisting of any amounts deposited in the Fund under this title. 
(b)FundingOn the first day of the 11th fiscal year that begins after the date of enactment of this Act, the Secretary of the Treasury shall, from the General Fund of the Treasury, deposit in the Fund— 
(1)$92,500,000; and 
(2)the amount that equals the amount of interest that would have accrued on the amount described in paragraph (1) if that amount had been invested in interest-bearing obligations of the United States on the first day of the first fiscal year that begins after the date of enactment of this Act and compounded annually thereafter. 
(c)Investment of trust Fund 
(1)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals. 
(2)Eligible obligationsNotwithstanding any other provision of law, the Secretary of the Treasury shall invest the amounts deposited under subsection (b) and the interest earned on those amounts only in interest-bearing obligations of the United States issued directly to the Fund. 
(3)InterestThe Secretary of the Treasury shall deposit interest resulting from such investments into the Fund. 
(d)Payment of interest to Tribe 
(1)Withdrawal of interestBeginning on the first day of the 11th fiscal year after the date of enactment of this Act and, on the first day of each fiscal year thereafter, the Secretary of the Treasury shall transfer the aggregate amount of interest deposited into the Fund for the fiscal year to the Secretary for use in accordance with paragraph (3). 
(2)AvailabilityEach amount transferred under paragraph (1) shall be available without fiscal year limitation. 
(3)Payments to Tribe 
(A)In generalThe Secretary shall use the amounts transferred under paragraph (1) only for the purpose of making payments to the Tribe, as such payments are requested by the Tribe pursuant to tribal resolution. 
(B)LimitationPayments may be made by the Secretary of the Interior under subparagraph (A) only after the Tribe has adopted a plan under subsection (f). 
(C)Use of payments by TribeThe Tribe shall use the payments made under subparagraph (B) only for carrying out projects and programs under the plan prepared under subsection (f). 
(e)Limitation on transfers and withdrawalsExcept as provided in subsections (c) and (d)(1), the Secretary of the Treasury shall not transfer or withdraw any amount deposited under subsection (b). 
(f)Development plan 
(1)In generalNot later than 18 months after the date of enactment of this Act, the governing body of the Tribe shall prepare a plan for the use of the payments to the Tribe under subsection (d). 
(2)ContentsThe plan shall provide for the manner in which the Tribe shall expend payments to the Tribe under subsection (d) to promote— 
(A)economic development; 
(B)infrastructure development; 
(C)the educational, health, recreational, and social welfare objectives of the Tribe and members of the Tribe; or 
(D)any combination of the activities described in subparagraphs (A) through (C). 
(3)Plan review and revision 
(A)In generalThe Tribal Council shall make available for review and comment by the members of the Tribe a copy of the plan before the plan becomes final, in accordance with procedures established by the Tribal Council. 
(B)Updating of plan 
(i)In generalThe Tribal Council may, on an annual basis, revise the plan to update the plan. 
(ii)Review and commentIn revising the plan, the Tribal Council shall provide the members of the Tribe opportunity to review and comment on any proposed revision to the plan. 
(C)ConsultationIn preparing the plan and any revisions to update the plan, the Tribal Council shall consult with the Secretary and the Secretary of Health and Human Services. 
(4)Audit 
(A)In generalThe activities of the Tribe in carrying out the plan shall be audited as part of the annual single-agency audit that the Tribe is required to prepare pursuant to the Office of Management and Budget circular numbered A–133. 
(B)Determination by auditorsThe auditors that conduct the audit under subparagraph (A) shall— 
(i)determine whether funds received by the Tribe under this section for the period covered by the audit were expended to carry out the plan in a manner consistent with this section; and 
(ii)include in the written findings of the audit the determination made under clause (i). 
(C)Inclusion of findings with publication of proceedings of Tribal CouncilA copy of the written findings of the audit described in subparagraph (A) shall be inserted in the published minutes of the Tribal Council proceedings for the session at which the audit is presented to the Tribal Council. 
(g)Prohibition of per capita paymentsNo portion of any payment made under this title may be distributed to any member of the Tribe on a per capita basis. 
202.Eligibility of Tribe for certain programs and servicesNo payment made to the Tribe under this title shall result in the reduction or denial of any service or program with respect to which, under Federal law— 
(1)the Tribe is otherwise entitled because of the status of the Tribe as a federally recognized Indian tribe; or 
(2)any individual who is a member of the Tribe is entitled because of the status of the individual as a member of the Tribe. 
203.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to pay the administrative expenses of the Fund. 
204.Water rightsNothing in this Act— 
(1) 
(A)affects any rights, benefits, privileges or claims (including water rights or claims to water rights) of the Tribe, whether located within or without the external boundaries of the Reservation, based on treaty, Executive order, agreement, Act of Congress, aboriginal title, the Winters doctrine (Winters v. United States, 207 U.S. 564 (1908)), or otherwise; or 
(B)validates or invalidates any assertion of the existence, nonexistence or extinguishment of any water rights, or claims to water rights, held by the Tribe or any other Indian tribe or individual Indian under Federal or State law; or 
(2)affects any other water rights in existence on the date of enactment of this Act held by any person or entity. 
 
